SCHEDULE A Advisory Fee Schedule Fund Annual Advisory Fee Brown Advisory Growth Equity Fund 0.60% Brown Advisory Value Equity Fund 0.60% Brown Advisory Flexible Equity Fund 0.60% Brown Advisory Small-Cap Growth Fund 0.85% Brown Advisory Small-Cap Fundamental Value Fund 0.85% Brown Advisory Opportunity Fund 0.85% Brown Advisory Maryland Bond Fund 0.30% Brown Advisory Intermediate Income Fund 0.30% Brown Advisory Tactical Bond Fund 0.60% Brown Advisory Equity Income Fund 0.60% Brown Advisory Tax-Exempt Bond Fund 0.30% Brown Advisory Sustainable Growth Fund 0.60% Brown Advisory Emerging Markets Fund 0.90% Brown Advisory Strategic European Equity Fund 0.90% Brown Advisory Mortgage Securities Fund 0.30% As approved by the Board of Trustees:October 30, 2013.
